Case 1:18-cv-01018-CFC-MPT Document 67 Filed 05/14/20 Page 1 of 3 PageID #: 1439



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 BRITISH TELECOMMUNICATIONS PLC                 )
 and BT AMERICAS, INC.,                         )
                                                )
                      Plaintiffs,               )
                                                )
               v.                               )   C.A. No. 18-1018 (CFC) (MPT)
                                                )
 FORTINET, INC.,                                )
                                                )
                      Defendant.                )

                                    NOTICE OF SERVICE

        The undersigned hereby certifies that copies of Fortinet, Inc.’s Disclosures Pursuant to

 Paragraph 4(b) of the Default Standard for Discovery were caused to be served on May 13,

 2020 upon the following in the manner indicated:

 Philip A. Rovner, Esquire                                            VIA ELECTRONIC MAIL
 Jonathan A. Choa, Esquire
 POTTER ANDERSON & CORROON LLP
 Hercules Plaza
 P.O. Box 951
 Wilmington, DE 19899
 Attorneys for Plaintiffs

 James H. Shalek, Esquire                                             VIA ELECTRONIC MAIL
 Baldassare Vinti, Esquire
 Nolan M. Goldberg, Esquire
 PROSKAUER ROSE LLP
 Eleven Times Square
 New York, NY 10036-8299
 Attorneys for Plaintiffs
Case 1:18-cv-01018-CFC-MPT Document 67 Filed 05/14/20 Page 2 of 3 PageID #: 1440



                                           MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                           /s/ Brian P. Egan

                                           Jack B. Blumenfeld (#1014)
 OF COUNSEL:                               Brian P. Egan (#6227)
                                           1201 North Market Street
 John (Jay) Neukom                         P.O. Box 1347
 James Y. Pak                              Wilmington, DE 19899
 SKADDEN, ARPS, SLATE, MEAGHER             (302) 658-9200
 & FLOM LLP                                jblumenfeld@mnat.com
 525 University Avenue, Suite 1400         began@mnat.com
 Palo Alto, CA 94301
 (650) 470-4500                            Attorneys for Defendant

 May 14, 2020




                                       2
Case 1:18-cv-01018-CFC-MPT Document 67 Filed 05/14/20 Page 3 of 3 PageID #: 1441



                                CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2020, I caused the foregoing to be electronically filed

 with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

 registered participants.

        I further certify that I caused copies of the foregoing document to be served on May 14,

 2020, upon the following in the manner indicated:

 Philip A. Rovner, Esquire                                            VIA ELECTRONIC MAIL
 Jonathan A. Choa, Esquire
 POTTER ANDERSON & CORROON LLP
 Hercules Plaza
 P.O. Box 951
 Wilmington, DE 19899
 Attorneys for Plaintiffs

 James H. Shalek, Esquire                                             VIA ELECTRONIC MAIL
 Baldassare Vinti, Esquire
 Nolan M. Goldberg, Esquire
 Fabio E. Tarud, Esquire
 PROSKAUER ROSE LLP
 Eleven Times Square
 New York, NY 10036-8299
 Attorneys for Plaintiffs



                                             /s/ Brian P. Egan
                                             _______________________________
                                             Brian P. Egan (#6227)
